Exhibit 10.7

 

D A T E D   A u g u s t   2 7,   2 0 1 7

 

( 1 )   I O R A   S O F T W A R E   L I M I T E D

 

( 2 )   M o r i a h   s o f t w a r e   m a n a g e m e n t   L P

 

 

 

 

 

D E B E N T U R E

 

 

 

[ex10-7_001.jpg]

Reed Smith LLP

The Broadgate Tower
20 Primrose Street
London EC2A 2RS
Phone: +44 (0) 20 3116 3000
Fax: +44 (0) 20 3116 3999
DX1066 City / DX18 London

r e e d s m i t h . c o m



 

 



 

Contents

 

Clause

 

1     Definitions and interpretation 1 2     Covenant to pay 7 3     Grant of
security 7 4     Liability of the Chargor 10 5     Representations and
warranties 11 6     General covenants 14 7     Property covenants 22
8     Investments covenants 26 9     Equipment covenants 31 10   Book Debts
covenants 32 11   Intellectual Property covenants 33 12   Powers of the Lender
33 13   When security becomes enforceable 36 14   Enforcement of security 36
15   Receiver 40 16   Powers of Receiver 41 17   Delegation 46 18   Application
of proceeds 46 19   Costs and indemnity 47 20   Further assurance 48 21   Power
of attorney 49 22   Release 49 23   Assignment and transfer 50 24   SET-OFF 50
25   Amendments, waivers and consents 51 26   Severance 52 27   counterparts 52
28   third party rights 52 29   Further provisions 52 30   Notices 54
31   Governing law and jurisdiction 55

 

Schedule

 

Schedule 1   REGISTERED INTELLECTUAL Property   Schedule 2   Notice and
acknowledgement - Insurance Policy   Part 1   Form of notice   Part 2   Form of
acknowledgement   Schedule 3   Notice and acknowledgement - bank account   Part
1   Form of notice   Part 2   Form of acknowledgement  

  

C O N T E N T S   P A G E   1



 

 

THIS DEED is dated August 17, 2017 and made BETWEEN:

 

(1)IORA SOFTWARE LIMITED a company incorporated and registered in England and
Wales with company number 06355415 whose registered office is at 1-3 Chapel
House Chapel Street, Guildford, England, GU1 3UH (‘Chargor’)

 

(2)MORIAH SOFTWARE MANAGEMENT LP a Delaware limited liability company with
offices at 1 University Plaza, Hackensack, NJ 07601, USA (the “Lender” which
terms shall include its successors and assigns).

 

BACKGROUND:

 

The Lender has agreed, pursuant to the Loan Agreement, to provide the Chargor,
BTHC X, Inc. and iOra, Inc. (collectively, jointly and severally, “Borrower”)
with loan facilities on a secured basis.

 

Under this deed, the Chargor provides security to the Lender for the loan
facilities made available under the Loan Agreement.

 

AGREED TERMS

 

1Definitions and interpretation

 

1.1Definitions

 

The following definitions apply in this deed.

 

‘Administrator’ means an administrator appointed to manage the affairs, business
and property of the Chargor pursuant to clause 12.8;

 

‘Book Debts’ means all present and future book and other debts, and monetary
claims due or owing to the Chargor, and the benefit of all security, guarantees
and other rights of any nature enjoyed or held by the Chargor in relation to any
of them;

 



 
 

 

‘Business Day’ means a day (other than a Saturday or Sunday) on which commercial
banks are open for general business in London and deposits are dealt with on the
London Interbank Market;

 

‘Delegate’ means any person appointed by the Lender or any Receiver pursuant to
clause 17 and any person appointed as attorney of the Lender, Receiver or
Delegate;

 

‘Designated Account’ means any account of the Chargor nominated by the Lender as
a designated account for the purposes of this deed;

 

‘Environment’ means the natural and man-made environment including all or any of
the following media, namely air, water and land (including air within buildings
and other natural or man-made structures above or below the ground) and any
living organisms (including man) or systems supported by those media;

 

‘Environmental Law’ means all applicable laws, statutes, regulations, secondary
legislation, bye-laws, common law, directives, treaties and other measures,
judgments and decisions of any court or tribunal, codes of practice and guidance
notes in so far as they relate to or apply to the Environment;

 

‘Equipment’ means all present and future equipment, plant, machinery, tools,
vehicles, furniture, fittings, installations and apparatus and other tangible
moveable property for the time being owned by the Chargor, including any part of
it and all spare parts, replacements, modifications and additions;

 

‘Event of Default’ has the meaning given to that expression in the Loan
Agreement;

 

‘Loan Agreement’ means the Loan and Security Agreement dated on or about the
date of this deed (as may be amended or extended from time to time) and made
between (1) the Lender,(2) the Chargor, (3) BTHC X, Inc. and (4) iOra, Inc., a
Delaware, USA corporation (as joint borrowers).

 

‘Financial Collateral’ means shall have the meaning given to that expression in
the Financial Collateral Regulations;

 



 2 

 

 

‘Financial Collateral Regulations’ means the Financial Collateral Arrangements
(No 2) Regulations 2003 (SI 2003/3226);

 

‘Insurance Policy’ means each contract and policy of insurance effected or
maintained by the Chargor from time to time in respect of its assets or business
(including, without limitation, any contract or policy of insurance relating to
the Properties or the Equipment);

 

‘Intellectual Property’ means the Chargor's present and future patents, rights
to inventions, copyright and related rights, trade marks, service marks,
business names and domain names, rights in get up, goodwill, and the right to
sue for passing off, rights in designs, rights in computer software, database
rights, rights to use and protect the confidentiality of, confidential
information and know-how and any interest in any of these rights, whether or not
registered, including all applications and rights to apply for and be granted
renewals or extensions of and the right to claim priority from, such rights and
all equivalent or similar rights or forms of protection which subsist or will
subsist now or in the future in any part of the world (including, but not
limited to, the registered intellectual property specified in Schedule 1).

 

‘Investments’ means all present and future certificated stocks, shares, loan
capital, securities, bonds and investments (whether or not marketable) for the
time being owned (at law or in equity) by the Chargor, including any:

 

(a)       dividend, interest or other distribution paid or payable in relation
to any of the Investments; and

 

(b)       right, money, shares or property accruing, offered or issued at any
time in relation to any of the Investments by way of redemption, substitution,
exchange, conversion, bonus, preference or otherwise, under option rights or
otherwise.

 

‘LPA 1925’ means Law of Property Act 1925;

 

‘Properties’ means all freehold and leasehold properties (whether registered or
unregistered) and all commonhold properties, now or in the future (and from time
to time) owned by the Chargor, or in which the Chargor holds an interest and
‘Property’ means any of them;

 



3

 

 

‘Receiver’ means a receiver, receiver and manager or administrative receiver of
any or all of the Secured Assets appointed by the Lender under clause 15;

 

‘Secured Assets’ means all the assets, property and undertaking for the time
being subject to the Security Interests created by, or pursuant to, this deed
(and references to the Secured Assets shall include references to any part of
them);

 

‘Secured Liabilities’ means all present and future monies, obligations and
liabilities owed by the Borrower to the Lender, whether actual or contingent and
whether owed jointly or severally, as principal or surety or in any other
capacity, including but not limited to all monies, obligations and liabilities
owed under or in connection with the Loan Agreement or this deed (including,
without limitation, those arising under clause 29.3.2), together with all
interest (including, without limitation, default interest) accruing in respect
of those monies, obligations or liabilities;.

 

‘Security Financial Collateral Arrangement’ shall have the meaning given to that
expression in the Financial Collateral Regulations;

 

‘Security Interests’ means any mortgage, charge (whether fixed or floating,
legal or equitable), pledge, lien, assignment by way of security or other
security interest securing any obligation of any person, or any other agreement
or arrangement having a similar effect;

 

‘Security Period’ means the period starting on the date of this deed and ending
on the date on which the Lender is satisfied that all the Secured Liabilities
have been unconditionally and irrevocably paid and discharged in full and no
further Secured Liabilities are capable of being outstanding.

 



4

 

 

1.2Interpretation

 

In this deed:

 

1.2.1reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force for the time being, taking account of any
amendment or re-enactment or extension and includes any former statute,
statutory provision or subordinate legislation which it amends or re-enacts;

 

1.2.2unless the context otherwise requires, a reference to one gender shall
include a reference to the other genders;

 

1.2.3unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular;

 

1.2.4a reference to a clause is to a clause of this deed, unless the context
otherwise requires;

 

1.2.5a reference to continuing in relation to an Event of Default means an Event
of Default which has not been remedied or waived;

 

1.2.6a reference to this deed (or any provision of it) or any other document
shall be construed as a reference to this deed, that provision or that document
as it is in force for the time being and as amended in accordance with its terms
or with the agreement of the relevant parties;

 

1.2.7a reference to a person shall include a reference to an individual, firm,
schedule, corporation, partnership, unincorporated body of persons or any state
or any person;

 

1.2.8a reference to an amendment includes a novation, re-enactment, supplement
or variation (and amended shall be construed accordingly);

 

1.2.9a reference to assets includes present and future properties, undertakings,
revenues, rights and benefits of every description;

 

1.2.10a reference to an authorisation includes an approval, authorisation,
consent, exemption, filing, licence, notarisation, registration and resolution;

 

1.2.11a reference to a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

 



5

 

 

1.2.12a reference to determines or determined means, unless the contrary is
indicated, a determination made at the discretion of the person making it;

 

1.2.13a reference to the Chargor or the Lender shall include its successors,
permitted transferees and permitted assigns;

 

1.2.14clause headings shall not affect the interpretation of this deed; and

 

1.2.15where any statement is qualified by the expression so far as the Chargor
is aware or to Chargor’s knowledge or any similar expression, that statement
shall be deemed to include an additional statement that it has been made after
due and careful enquiry.

 

1.3Clawback

 

If the Lender considers that an amount paid by the Chargor in respect of the
Secured Liabilities is capable of being avoided or otherwise set aside on the
liquidation or administration of the Chargor or otherwise, then that amount
shall not be considered to have been irrevocably paid for the purposes of this
deed.

 

1.4Nature of security over real property

 

A reference in this deed to a charge or mortgage of or over any Property
includes:

 

1.4.1all buildings and fixtures and fittings (including trade and tenant's
fixtures and fittings) that are situated on or form part of that Property at any
time;

 

1.4.2the proceeds of the sale of any part of that Property and any other monies
paid or payable in respect of or in connection with that Property;

 

1.4.3the benefit of any covenants for title given, or entered into, by any
predecessor in title of the Chargor in respect of that Property, and any monies
paid or payable in respect of those covenants; and

 

1.4.4all rights under any licence, agreement for sale or agreement for lease in
respect of that Property.

 



6

 

 

1.5Law of Property (Miscellaneous Provisions) Act 1989

 

For the purposes of section 2 of the Law of Property (Miscellaneous Provisions)
Act 1989, the terms of the Loan Agreement and of any side letters between any
parties in relation to the Loan Agreement are incorporated into this deed.

 

1.6Perpetuity period

 

If the rule against perpetuities applies to any trust created by this deed, the
perpetuity period shall be 125 years (as specified by section 5(1) of the
Perpetuities and Accumulations Act 2009).

 

1.7Schedules

 

The Schedules form part of this deed and shall have effect as if set out in full
in the body of this deed. Any reference to this deed includes the Schedules.

 

2Covenant to pay

 

The Chargor shall, on demand, pay to the Lender and discharge the Secured
Liabilities when they become due.

 

3Grant of security

 

3.1Fixed charges

 

As a continuing security for the payment and discharge of the Secured
Liabilities, the Chargor with full title guarantee charges to the Lender by way
of first fixed charge:

 

3.1.1all Properties acquired by the Chargor in the future;

 

3.1.2all present and future interests of the Chargor not effectively mortgaged
or charged under the preceding provisions of this clause 3.1 in, or over,
freehold or leasehold property;

 



7

 

 

3.1.3all present and future rights, licences, guarantees, rents, deposits,
contracts, covenants and warranties relating to each Property;

 

3.1.4all licences, consents and authorisations (statutory or otherwise) held or
required in connection with the Chargor's business or the use of any Secured
Asset, and all rights in connection with them;

 

3.1.5all its present and future goodwill;

 

3.1.6all its uncalled capital;

 

3.1.7all the Equipment;

 

3.1.8all the Intellectual Property;

 

3.1.9all the Book Debts;

 

3.1.10all the Investments;

 

3.1.11all monies from time to time standing to the credit of its accounts with
any bank, financial institution or other person (including each Designated
Account), together with all other rights and benefits accruing to or arising in
connection with each account (including, but not limited to, entitlements to
interest;

 

3.1.12all its rights in respect of each Insurance Policy, including all claims,
the proceeds of all claims and all returns of premium in connection with each
Insurance Policy, to the extent not effectively assigned under clause 3.2.

 



8

 

 

3.2Assignment

 

As a continuing security for the payment and discharge of the Secured
Liabilities, the Chargor with full title guarantee assigns to the Lender
absolutely, subject to a proviso for reassignment on irrevocable discharge in
full of the Secured Liabilities:

 

3.2.1all its rights in each Insurance Policy, including all claims, the proceeds
of all claims and all returns of premium in connection with each Insurance
Policy.

 

3.3Floating charge

 

As a continuing security for the payment and discharge of the Secured
Liabilities, the Chargor with full title guarantee charges to the Lender, by way
of first floating charge, all the undertaking, property, assets and rights of
the Chargor at any time not effectively mortgaged, charged or assigned pursuant
to clause 3.1 to clause 3.2 inclusive.

 

3.4Qualifying floating charge

 

Paragraph 14 of Schedule B1 to the Insolvency Act 1986 applies to the floating
charge created by clause 3.3.

 

3.5Automatic crystallisation of floating charge

 

The floating charge created by clause 3.3 shall automatically and immediately
(without notice) convert into a fixed charge over the assets subject to that
floating charge if:

 

3.5.1the Chargor:

 

(a)creates, or attempts to create, without the prior written consent of the
Lender, a Security Interest or a trust in favour of another person over all or
any part of the Secured Assets (except as expressly permitted by the terms of
this deed or the Loan Agreement); or

 

(b)disposes, or attempts to dispose of, all or any part of the Secured Assets
(other than Secured Assets that are only subject to the floating charge while it
remains uncrystallised);

 

3.5.2any person levies (or attempts to levy) any distress, attachment, execution
or other process against all or any part of the Secured Assets; or

 

3.5.3a resolution is passed or an order is made for the winding-up, dissolution,
administration or re-organisation of the Chargor.

 



9

 

 

3.6Crystallisation of floating charge by notice

 

The Lender may, in its sole discretion, by written notice to the Chargor,
convert the floating charge created under this deed into a fixed charge as
regards any part of the Secured Assets specified by the Lender in that notice
if:

 

3.6.1an Event of Default occurs; or

 

3.6.2the Lender considers those assets to be in danger of being seized or sold
under any form of distress, attachment, execution or other legal process or to
be otherwise in jeopardy.

 

3.7Assets acquired after any floating charge has crystallised

 

Any asset acquired by the Chargor after any crystallisation of the floating
charge created under this deed that, but for that crystallisation, would be
subject to a floating charge under this deed, shall (unless the Lender confirms
otherwise to the Chargor in writing) be charged to the Lender by way of first
fixed charge.

 

4Liability of the Chargor

 

4.1Liability not discharged

 

The Chargor's liability under this deed in respect of any of the Secured
Liabilities shall not be discharged, prejudiced or affected by:

 

4.1.1any security, guarantee, indemnity, remedy or other right held by, or
available to, the Lender that is, or becomes, wholly or partially illegal, void
or unenforceable on any ground;

 

4.1.2the Lender renewing, determining, varying or increasing any facility or
other transaction in any manner or concurring in, accepting or varying any
compromise, arrangement or settlement, or omitting to claim or enforce payment
from any other person; or

 



10

 

 

4.1.3any other act or omission that, but for this clause 4.1, might have
discharged, or otherwise prejudiced or affected, the liability of the Chargor.

 

4.2Immediate recourse

 

The Chargor waives any right it may have to require the Lender to enforce any
security or other right, or claim any payment from, or otherwise proceed
against, any other person before enforcing this deed against the Chargor.

 

5Representations and warranties

 

5.1Representations and warranties

 

The Chargor makes the representations and warranties set out in this clause 5 to
the Lender.

 

5.2Incorporation

 

The Chargor is duly incorporated, organised and validly subsisting and has power
to own its property and assets and carry on its business as it is now being
conducted.

 

5.3Power and Capacity

 

It has the power and capacity to enter into and perform its obligations under
this deed and to create the Security Interests hereby expressed to be created
and has taken all necessary corporate and other action required to authorise the
execution and delivery of this deed, the creation of the security hereby
expressed to be created or evidenced and its performance in accordance with its
terms.

 

5.4No Breach

 

Neither the execution of this deed nor the creation of the Security Interests
hereby expressed to be created or evidenced nor the performance of its
obligations hereunder contravenes any of the provisions of its constitution (or
equivalent constitutional documents) or any agreement or document to which it is
a party or which is binding upon it or its assets or any law to which it is
subject.

 



11

 

 

5.5Approvals and Registrations

 

It holds or will, within any applicable time limit, obtain and keep in full
force and effect and comply with all approvals, authorisations, consents,
licences, registrations and exemptions necessary for the creation or validity of
the security hereby expressed to be created or evidenced and for it to perform
its obligations hereunder.

 

5.6Litigation

 

No material litigation is pending or threatened in relation to its business or
likely to have an adverse effect on its business

 

5.7Ownership of Secured Assets

 

The Chargor is the sole legal and beneficial owner of the Secured Assets.

 

5.8No Security

 

The Secured Assets are free from any Security Interest other than the Security
Interest created by this deed.

 

5.9No adverse claims

 

The Chargor has not received, or acknowledged notice of, any adverse claim by
any person in respect of the Secured Assets or any interest in them.

 

5.10No adverse covenants

 

There are no covenants, agreements, reservations, conditions, interests, rights
or other matters whatsoever that materially and adversely affect the Secured
Assets.

 



12

 

 

5.11No breach of laws

 

There is no breach of any law or regulation that materially and adversely
affects the Secured Assets.

 

5.12No interference in enjoyment

 

No facility necessary for the enjoyment and use of the Secured Assets is subject
to terms entitling any person to terminate or curtail its use.

 

5.13No overriding interests

 

Nothing has arisen, has been created or is subsisting, that would be an
overriding interest in any Property.

 

5.14Avoidance of security

 

No Security Interest expressed to be created under this deed is liable to be
avoided, or otherwise set aside, on the liquidation or administration of the
Chargor or otherwise.

 

5.15No prohibitions or breaches

 

There is no prohibition on assignment in any Insurance Policy and the entry into
this deed by the Chargor does not, and will not, constitute a breach of any
Insurance Policy, or any other agreement or instrument binding on the Chargor or
its assets.

 

5.16Environmental compliance

 

The Chargor has, at all times, complied in all material respects with all
applicable Environmental Law.

 

5.17Enforceable security

 

This deed constitutes and will constitute the legal, valid, binding and
enforceable obligations of the Chargor, and is and will continue to be effective
security over all and every part of the Secured Assets in accordance with its
terms.

 



13

 

 

5.18Investments

 

5.18.1The Investments are fully paid and are not subject to any option to
purchase or similar rights.

 

5.18.2No constitutional document of an issuer of an Investment, nor any other
agreement:

 

(a)restricts or inhibits any transfer of the Investments on creation or
enforcement of the security constituted by this deed; or

 

(b)contains any rights of pre-emption in relation to the Investments.

 

5.18.3The Chargor has complied with all notices relating to all or any of the
Investments received by it pursuant to sections 790D and 790E of the Companies
Act 2006.

 

5.18.4No warning notice has been issued under paragraph 1(2) of Schedule 1B of
the Companies Act 2006, and no restrictions notice has been issued under
paragraph 1(3) of Schedule 1B of the Companies Act 2006, in respect of all or
any of the Investments.

 

5.19Times for making representations and warranties

 

The representations and warranties set out in clause 5.2 to clause 5.18 are made
by the Chargor on the date of this deed and are deemed to be repeated on each
day of the Security Period with reference to the facts and circumstances
existing at the time of repetition.

 

6General covenants

 

6.1Negative pledge and disposal restrictions

 

The Chargor shall not at any time, except with the prior written consent of the
Lender:

 

6.1.1create, purport to create or permit to subsist any Security Interest on, or
in relation to, any Secured Asset other than any Security Interest created by
this deed or any Permitted Security;

 



14

 

 

6.1.2except as expressly permitted by the Loan Agreement, sell, assign,
transfer, part with possession of, or otherwise dispose of in any manner (or
purport to do so), all or any part of, or any interest in, the Secured Assets
(except, in the ordinary course of business, Secured Assets that are only
subject to an uncrystallised floating charge); or

 

6.1.3create or grant (or purport to create or grant) any interest in the Secured
Assets in favour of a third party other than a Permitted Security.

 

6.2Preservation of Secured Assets

 

The Chargor shall not do, or permit to be done, any act or thing that would or
might depreciate, jeopardise or otherwise prejudice the security held by the
Lender, or materially diminish the value of any of the Secured Assets or the
effectiveness of the security created by this deed.

 

6.3Comply with facilities

 

The Chargor shall comply with and observe all terms and conditions of any
facility made available to the Chargor by the Lender and of all other contracts,
agreements and security to which it is a party relating to the Secured
Liabilities.

 

6.4Tax affairs

 

The Chargor shall ensure that its tax affairs are at all time up to date and in
order and, if required by the Lender, produce evidence of same to the Lender.

 

6.5Preferential debts

 

The Chargor shall punctually pay, as the same shall become due, all debts and
liabilities which by virtue of the provisions of any law relating to
liquidation, bankruptcy, insolvency or creditors rights generally would have
priority to all or any of the Secured Liabilities.

 



15

 

 

6.6Compliance with laws and regulations

 

6.6.1The Chargor shall not, without the Lender's prior written consent, use or
permit the Secured Assets to be used in any way contrary to law.

 

6.6.2The Chargor shall:

 

(a)comply with the requirements of any law and regulation relating to or
affecting the Secured Assets or the use of it or any part of them;

 

(b)obtain, and promptly renew from time to time, and comply with the terms of
all authorisations that are required in connection with the Secured Assets or
their use or that are necessary to preserve, maintain or renew any Secured
Asset; and

 

(c)promptly effect any maintenance, modifications, alterations or repairs that
are required by any law or regulation to be effected on or in connection with
the Secured Assets.

 

6.7Enforcement of rights

 

The Chargor shall:

 

6.7.1procure the prompt observance and performance of the covenants and other
obligations imposed on the Chargor's counterparties (including each counterparty
in respect of each insurer in respect of an Insurance Policy); and

 

6.7.2enforce any rights and institute, continue or defend any proceedings
relating to any of the Secured Assets which the Lender may require from time to
time.

 



16

 

 

6.8Notice of misrepresentation and breaches

 

The Chargor shall, promptly on becoming aware of any of the same, give the
Lender notice in writing of:

 

6.8.1any representation or warranty set out in this deed that is incorrect or
misleading in any material respect when made or deemed to be repeated; and

 

6.8.2any breach of any covenant set out in this deed.

 

6.9Title documents

 

The Chargor shall, as so required by the Lender, deposit with the Lender and the
Lender shall, for the duration of this deed be entitled to hold:

 

6.9.1all deeds and documents of title relating to the Secured Assets that are in
the possession or control of the Chargor (and if these are not within the
possession or control of the Chargor, the Chargor undertakes to obtain
possession of all these deeds and documents of title);

 

6.9.2all Insurance Policies and any other insurance policies relating to any of
the Secured Assets that the Chargor is entitled to possess; and

 

6.9.3all deeds and documents of title (if any) relating to the Book Debts as the
Lender may specify from time to time.

 

6.10Insurance

 

6.10.1The Chargor shall insure and keep insured (or where, in the case of any
leasehold property, insurance is the responsibility of the landlord under the
terms of the lease, either procure that the landlord insures and keeps insured
or, if and to the extent that the landlord does not do so, itself insure and
keep insured) the Secured Assets against:

 

(a)loss or damage by fire or terrorist acts;

 

(b)other risks, perils and contingencies that would be insured against by
reasonably prudent persons carrying on the same class of business as the
Chargor; and

 

(c)any other risk, perils and contingencies as the Lender may reasonably
require.

 



17

 

 

6.10.2Any such insurance must be with an insurance company or underwriters, and
on such terms, as are reasonably acceptable to the Lender, and must include
property owners' public liability and third party liability insurance and be for
not less than the replacement value of the relevant Secured Assets (meaning in
the case of any premises on any Property, the total cost of entirely rebuilding,
reinstating or replacing the premises in the event of their being destroyed,
together with architects', surveyors', engineers' and other professional fees
and charges for shoring or propping up, demolition, site clearance and
reinstatement with adequate allowance for inflation) and loss of rents payable
by the tenants or other occupiers of the Property for a period of at least three
years, including provision for increases in rent during the period of insurance.

 

6.10.3The Chargor shall, if requested by the Lender, produce to the Lender each
policy, certificate or cover note relating to the insurance required by clause
6.10.1 (or where, in the case of any leasehold property, that insurance is
effected by the landlord, such evidence of insurance as the Chargor is entitled
to obtain from the landlord under the terms of the relevant lease).

 

6.10.4The Chargor shall, if requested by the Lender, procure that a note of the
Lender's interest is endorsed upon each insurance policy (other than public
liability and third party liability insurances) maintained by it or any person
on its behalf in accordance with clause 6.10.1 but without the Lender having any
liability for any premium in relation to those Insurance Policies unless it has
expressly and specifically requested to be made liable in respect of any
increase in premium or unpaid premium in respect of any Insurance Policy.

 

6.10.5The Chargor shall ensure that each Insurance Policy contains:

 

(a)a loss payee clause under which the Lender is named as first loss payee
(other than in respect of any claim under any public liability and third party
liability insurances);

 

(b)terms ensuring that it cannot be avoided or vitiated as against the Lender by
reason of the act or default of any other insured party or any
misrepresentation, non-disclosure or failure to make a fair presentation of risk
by any other insured party;

 



18

 

 

(c)a waiver of each insurer's rights of subrogation against the Chargor, the
Lender and the tenants of any Property other than any such rights arising in
connection with any fraud or criminal offence committed by any of those persons
in respect of any Property or any Insurance Policy; and

 

(d)terms ensuring that no insurer can repudiate, rescind or cancel it, treat it
as avoided in whole or in part nor treat it as expired due to non-payment of
premium without giving at least 30 days' prior written notice to the Lender.

 

6.11Insurance premiums

 

The Chargor shall:

 

6.11.1promptly pay all premiums in respect of each insurance policy maintained
by it in accordance with clause 6.10.1 and do all other things necessary to keep
that policy in full force and effect; and

 

6.11.2(if the Lender so requires) produce to, or deposit with, the Lender the
receipts for all premiums and other payments necessary for effecting and keeping
up each insurance policy maintained by it in accordance with clause 6.10.1 (or
where, in the case of leasehold property, insurance is effected by the landlord,
such evidence of the payment of premiums as the Chargor is entitled to obtain
from the landlord under the terms of the relevant lease).

 

6.12No invalidation of insurance

 

The Chargor shall not do or omit to do, or permit to be done or omitted, any act
or thing that may invalidate or otherwise prejudice any insurance policy
maintained by it in accordance with clause 6.10.1.

 



19

 

 

6.13Proceeds of insurance policies

 

All monies payable under any insurance policy maintained by the Chargor in
accordance with clause 6.10.1 at any time (whether or not the security
constituted by this deed has become enforceable) shall:

 

6.13.1immediately be paid to the Lender;

 

6.13.2if they are not paid directly to the Lender by the insurers, be held,
pending such payment, by the Chargor as trustee of the same for the benefit of
the Lender; and

 

6.13.3be applied in making good or recouping expenditure in respect of the loss
or damage for which those monies are received or, after the security constituted
by this deed has become enforceable and if the Lender so directs, in or towards
discharge or reduction of the Secured Liabilities.

 

6.14Notices to be given by the Chargor

 

6.14.1The Chargor shall on the execution of this deed and as so requested by the
Lender from time to time:

 

(a)give notice to each insurer under an Insurance Policy in the form set out in
Part 1 of Schedule 2 and

 

(b)procure that each insurer provides to the Lender an acknowledgement of the
notice in the form set out in Part 2 of Schedule 2; and

 

6.14.2The Chargor shall on the execution of this deed and as so requested by the
Lender from time to time:

 

(a)give notice to each bank, financial institution or other person (other than
the Lender) with whom the Chargor holds an account (including each Designated
Account) in the form set out in Part 1 of Schedule 3; and

 

(b)procure that each such bank, financial institution or other person provides
to the Lender an acknowledgement of the notice in the form of Part 2 of Schedule
3.

 



20

 

 

6.15Information

 

The Chargor shall:

 

6.15.1give the Lender such information concerning the location, condition, use
and operation of the Secured Assets as the Lender may require;

 

6.15.2permit any persons designated by the Lender and any Receiver to enter on
its premises and inspect and examine any Secured Asset, and the records relating
to that Secured Asset, at all reasonable times and on reasonable prior notice;
and

 

6.15.3promptly notify the Lender in writing of any action, claim, notice or
demand made by or against it in connection with any Secured Asset or of any
fact, matter or circumstance which may, with the passage of time, give rise to
such an action, claim, notice or demand, together with, in each case, the
Chargor's proposals for settling, liquidating, compounding or contesting any
such action, claim, notice or demand and shall, subject to the Lender's prior
approval, implement those proposals at its own expense.

 

6.16Payment of outgoings

 

The Chargor shall promptly pay all taxes, fees, licence duties, registration
charges, insurance premiums and other outgoings in respect of the Secured Assets
and, on demand, produce evidence of payment to the Lender.

 

6.17Appointment of accountants

 

6.17.1The Chargor shall:

 

(a)at its own cost, if at any time so required by the Lender, appoint an
accountant or firm of accountants nominated by the Lender to investigate the
financial affairs of the Chargor and those of its subsidiaries and report to the
Lender; and

 

(b)at its own cost, co-operate fully with any accountants so appointed and
immediately provide those accountants with all information requested.

 

6.17.2The Chargor authorises the Lender to make an appointment as it shall think
fit at any time, without further authority from the Chargor. In every case, the
Chargor shall pay, or reimburse the Lender for, the fees and expenses of those
accountants.

 



21

 

 

7Property covenants

 

7.1Maintenance

 

The Chargor shall keep all premises and all fixtures and fittings on each
Property in good and substantial repair and condition.

 

7.2Preservation of Property, fixtures and Equipment

 

The Chargor shall not, without the prior written consent of the Lender:

 

7.2.1pull down or remove the whole, or any part of, any building forming part of
any Property or permit the same to occur;

 

7.2.2make or permit any material alterations to any Property, or sever or
remove, or permit to be severed or removed, any of its fixtures; or

 

7.2.3remove or make any material alterations to any of the Equipment belonging
to, or in use by, the Chargor on any Property (except to effect necessary
repairs or replace them with new or improved models or substitutes).

 

7.3Conduct of business on Properties

 

The Chargor shall carry on its trade and business on those parts (if any) of the
Properties as are used for the purposes of trade or business in accordance with
the standards of good management from time to time current in that trade or
business.

 

7.4Planning information

 

The Chargor shall:

 

7.4.1give full particulars to the Lender of any notice, order, direction,
designation, resolution or proposal given or made by any planning authority or
other public body or authority (Planning Notice) that specifically applies to
any Property, or to the locality in which it is situated, within seven days
after becoming aware of the relevant Planning Notice; and

 



22

 

 

7.4.2at its own expense, immediately, on request by the Lender and at the cost
of the Chargor, take all reasonable and necessary steps to comply with any
Planning Notice, and make, or join with the Lender in making, any objections or
representations in respect of that Planning Notice that the Lender may desire.

 

7.5Compliance with covenants and payment of rent

 

The Chargor shall:

 

7.5.1observe and perform all covenants, stipulations and conditions to which
each Property, or the use of it, is or may be subjected, and (if the Lender so
requires) produce evidence sufficient to satisfy the Lender that those
covenants, stipulations and conditions have been observed and performed;

 

7.5.2diligently enforce all covenants, stipulations and conditions benefiting
each Property and shall not (and shall not agree to) waive release or vary any
of the same; and

 

7.5.3(without prejudice to the generality of the foregoing) where a Property, or
part of it, is held under a lease, duly and punctually pay all rents due from
time to time, and perform and observe all the tenant's covenants and conditions.

 

7.6Payment of rent and outgoings

 

The Chargor shall:

 

7.6.1where a Property, or part of it, is held under a lease, duly and punctually
pay all rents due from time to time; and

 

7.6.2pay (or procure payment of the same) when due all charges, rates, taxes,
duties, assessments and other outgoings relating to or imposed on each Property
or on its occupier.

 



23

 

 

7.7Maintenance of interests in Properties

 

The Chargor shall not, without the prior written consent of the Lender:

 

7.7.1grant, or agree to grant, any licence or tenancy affecting the whole or any
part of any Property, or exercise, or agree to exercise, the statutory powers of
leasing or of accepting surrenders under sections 99 or 100 of the Law of
Property Act 1925; or

 

7.7.2in any other way dispose of, surrender or create, or agree to dispose of
surrender or create, any legal or equitable estate or interest in the whole or
any part of any Property.

 

7.8Registration restrictions

 

If the title to any Property is not registered at the Land Registry, the Chargor
shall use procure that no person (other than itself) shall be registered under
the Land Registration Acts 1925 to 2002 as proprietor of all or any part of any
Property without the prior written consent of the Lender. The Chargor shall be
liable for the costs and expenses of the Lender in lodging cautions against the
registration of the title to the whole or any part of any Property from time to
time.

 

7.9Development restrictions

 

The Chargor shall not, without the prior written consent of the Lender:

 

7.9.1make or, insofar as it is able, permit others to make any application for
planning permission or development consent in respect of the Property; or

 

7.9.2carry out, or permit, or suffer to be carried out on any Property any
development as defined in the Town and Country Planning Act 1990 and the
Planning Act 2008, or change or permit or suffer to be changed the use of any
Property.

 

7.10Environment

 

The Chargor shall:

 

7.10.1comply with all the requirements of Environmental Law both in the conduct
of its general business and in the management, possession or occupation of each
Property; and

 

7.10.2obtain and comply with all authorisations, permits and other types of
licences necessary under Environmental Law.

 



24

 

 

7.11No restrictive obligations

 

The Chargor shall not, without the prior written consent of the Lender, enter
into any onerous or restrictive obligations affecting the whole or any part of
any Property, or create or permit to arise any overriding interest, easement or
right whatever in or over the whole or any part of any Property.

 

7.12Proprietary rights

 

The Chargor shall procure that no person shall become entitled to assert any
proprietary or other like right or interest over the whole or any part of any
Property without the prior written consent of the Lender.

 

7.13Inspection

 

The Chargor shall permit the Lender, any Receiver and any person appointed by
either of them to enter on and inspect any Property on reasonable prior notice.

 

7.14Property information

 

The Chargor shall inform the Lender promptly of any acquisition by the Chargor
of, or contract made by the Chargor to acquire, any freehold, leasehold or other
interest in any property.

 

7.15VAT option to tax

 

The Chargor shall not, without the prior written consent of the Lender:

 

7.15.1exercise any VAT option to tax in relation to any Property; or

 

7.15.2revoke any VAT option to tax exercised, and disclosed to the Lender,
before the date of this deed.

 



25

 

 

7.16Registration at the Land Registry

 

The Chargor consents to an application being made by the Lender to the Land
Registrar for the following restriction in Form P to be registered against its
title to each Property:

 

"No disposition of the registered estate by the proprietor of the registered
estate [or by the proprietor of any registered charge, not being a charge
registered before the entry of this restriction] is to be registered without a
written consent signed by the proprietor for the time being of the charge dated
[DATE] in favour of Moriah Software Management LP referred to in the charges
register [or [their conveyancer or specify appropriate details]]."

 

8Investments covenants

 

8.1Deposit of title documents

 

8.1.1The Chargor shall:

 

(a)on the execution of this deed, deliver to the Lender or as the Lender may
direct, all stock or share certificates and other documents of title or evidence
of ownership relating to any Investments owned by the Chargor at that time; and

 

(b)on the purchase or acquisition by it of Investments after the date of this
deed, deliver to the Lender or as the Lender may direct, all stock or share
certificates and other documents of title or evidence of ownership relating to
those Investments.

 

8.1.2At the same time as delivering documents to the Lender or as the Lender may
direct, in accordance with clause 8.1.1, the Chargor shall also deliver to the
Lender or as the Lender may direct:

 

(a)all stock transfer forms relating to the relevant Investments duly completed
and executed by or on behalf of the Chargor, but with the name of the
transferee, the consideration and the date left blank; and

 



26

 

 

(b)any other documents (in each case duly completed and executed by or on behalf
of the Chargor) that the Lender may request to enable it or any of its nominees,
or any purchaser or transferee, to be registered as the owner of, or otherwise
obtain a legal title to, or to perfect its security interest in any of the
relevant Investments,

 

so that the Lender may, at any time and without notice to the Chargor, complete
and present those stock transfer forms and other documents to the issuer of the
Investments for registration.

 

8.2Nominations

 

8.2.1The Chargor shall terminate with immediate effect all nominations it may
have made (including, without limitation, any nomination made under section 145
or section 146 of the Companies Act 2006) in respect of any Investments and,
pending that termination, procure that any person so nominated:

 

(a)does not exercise any rights in respect of any Investments without the prior
written approval of the Lender; and

 

(b)immediately on receipt by it, forward to the Lender all communications or
other information received by it in respect of any Investments for which it has
been so nominated.

 

8.2.2The Chargor shall not, during the Security Period, exercise any rights
(including, without limitation, any rights under sections 145 and 146 of the
Companies Act 2006) to nominate any person in respect of any of the Investments.

 



27

 

 

8.3Additional registration obligations

 

The Chargor shall:

 

8.3.1obtain all consents, waivers, approvals and permissions that are necessary,
under the articles of association or otherwise of an issuer of any Investments,
for the transfer of the Investments to the Lender or its nominee, or to a
purchaser on enforcement of the security constituted by this deed; and

 

8.3.2procure the amendment of the share transfer provisions (including, but not
limited to, deletion of any pre-emption provisions) under the articles of
association, other constitutional documents or otherwise of each issuer of the
Investments in any manner that the Lender may require in order to permit the
transfer of the Investments to the Lender or its nominee, or to a purchaser on
enforcement of the security constituted by this deed.

 

8.4Dividends and voting rights before enforcement

 

8.4.1Before the security constituted by this deed becomes enforceable, the
Chargor may retain and apply for its own use all dividends, interest and other
monies paid or payable in respect of the Investments and, if any are paid or
payable to the Lender or any of its nominees, the Lender will hold all those
dividends, interest and other monies received by it for the Chargor and will pay
them to the Chargor promptly on request.

 

8.4.2Before the security constituted by this deed becomes enforceable, the
Chargor may exercise all voting and other rights and powers in respect of the
Investments or, if any of the same are exercisable by the Lender of any of its
nominees, to direct in writing the exercise of those voting and other rights and
powers provided that:

 

(a)it shall not do so in any way that would breach any provision of the Loan
Agreement or any other Loan Document (as defined in the Loan Agreement) or this
deed or for any purpose inconsistent with the Loan Agreement or this deed; and

 



28

 

 

(b)the exercise of, or the failure to exercise, those voting rights or other
rights and powers would not, in the Lender's opinion, have an adverse effect on
the value of the Investments or otherwise prejudice the Lender's security under
this deed.

 

8.4.3The Chargor shall indemnify the Lender against any loss or liability
incurred by the Lender (or its nominee) as a consequence of the Lender (or its
nominee) acting in respect of the Investments at the direction of the Chargor.

 

8.4.4The Lender shall not, by exercising or not exercising any voting rights or
otherwise, be construed as permitting or agreeing to any variation or other
change in the rights attaching to or conferred by any of the Investments that
the Lender considers prejudicial to, or impairing the value of, the security
created by this deed.

 

8.5Dividends and voting rights after enforcement

 

After the security constituted by this deed has become enforceable:

 

8.5.1all dividends and other distributions paid in respect of the Investments
and received by the Chargor shall be held by the Chargor on trust for the Lender
and immediately paid into a Designated Account or, if received by the Lender,
shall be retained by the Lender; and

 

8.5.2all voting and other rights and powers attaching to the Investments shall
be exercised by, or at the direction of, the Lender and the Chargor shall, and
shall procure that its nominees shall, comply with any directions the Lender may
give, in its absolute discretion, concerning the exercise of those rights and
powers.

 

8.6Calls on Investments

 

Notwithstanding the security created by this deed the Chargor shall promptly pay
all calls, instalments and other payments that may be or become due and payable
in respect of all or any of the Investments. The Chargor acknowledges that the
Lender shall not be under any liability in respect of any such calls,
instalments or other payments.

 



29

 

 

8.7No alteration of constitutional documents or rights attaching to Investments

 

The Chargor shall not, without the prior written consent of the Lender, amend,
or agree to the amendment of:

 

8.7.1the memorandum or articles of association, or any other constitutional
documents, of any issuer that is not a public company; or

 

8.7.2the rights or liabilities attaching to any of the Investments.

 

8.8Preservation of Investments

 

The Chargor shall ensure (as far as it is able to by the exercise of all voting
rights, powers of control and other means available to it) that any issuer that
is not a public company shall not:

 

8.8.1consolidate or subdivide any of its Investments, or reduce or re-organise
its share capital in any way;

 

8.8.2issue any new shares or stock; or

 

8.8.3refuse to register any transfer of any of its Investments that may be
lodged for registration by, or on behalf of, the Lender or the Chargor in
accordance with this deed.

 

8.9Investments information

 

The Chargor shall, promptly following receipt, send to the Lender copies of any
notice, circular, report, accounts and any other document received by it that
relates to the Investments.

 

8.10Compliance with requests for information

 

The Chargor shall promptly copy to the Lender and comply with all requests for
information which are made under the Companies Act 2006 (including, without
limitation, under sections 790D, 790E and 793 of the Companies Act 2006)
relating to all or any part of the Secured Assets. If it fails to do so, the
Lender may elect to provide such information as it may have on behalf of the
Chargor.

 



30

 

 

9Equipment covenants

 

9.1Maintenance of Equipment

 

The Chargor shall:

 

9.1.1maintain the Equipment in good and serviceable condition (except for
expected fair wear and tear) in compliance with all relevant manuals, handbooks,
manufacturer's instructions and recommendations and maintenance or servicing
schedules;

 

9.1.2at its own expense, renew and replace any parts of the Equipment when they
become obsolete, worn out or damaged with parts of a similar quality and of
equal or greater value; and

 

9.1.3not permit any Equipment to be:

 

(a)used or handled other than by properly qualified and trained persons; or

 

(b)overloaded or used for any purpose for which it is not designed or reasonably
suitable.

 

9.2Payment of Equipment taxes

 

The Chargor shall promptly pay all taxes, fees, licence duties, registration
charges, insurance premiums and other outgoings in respect of the Equipment and,
on demand, produce evidence of such payment to the Lender.

 

9.3Notice of charge

 

The Chargor:

 

9.3.1shall, if so requested by the Lender, affix to and maintain on each item of
Equipment in a conspicuous place, a clearly legible identification plate
containing the following wording:

 

"NOTICE OF CHARGE

 

This [DESCRIBE ITEM] and all additions to it [and ancillary equipment] are
subject to a fixed charge dated [DATE] in favour of Moriah Software Management
LP."

 

9.3.2shall not, and shall not permit any person to, conceal, obscure, alter or
remove any plate affixed in accordance with clause 9.3.1.

 



31

 

 

10Book Debts covenants

 

10.1Realising Book Debts

 

Subject to the provisions of the Loan Agreement the Chargor shall:

 

10.1.1The Chargor shall as an agent for the Lender, collect in and realise all
Book Debts, pay the proceeds into a Designated Account immediately on receipt
and, pending that payment, hold those proceeds in trust for the Lender;

 

10.1.2not, without the prior written consent of the Lender, withdraw any amounts
standing to the credit of any Designated Account; and

 

10.1.3if called on to do so by the Lender, execute a legal assignment of the
Book Debts to the Lender on such terms as the Lender may require and give notice
of that assignment to the debtors from whom the Book Debts are due, owing or
incurred.

 

10.2Preservation of Book Debts

 

The Chargor shall not (except as provided by clause 10.1 or with the prior
written consent of the Lender) release, exchange, compound, set-off, grant time
or indulgence in respect of, or in any other manner deal with, all or any of the
Book Debts.

 



32

 

 

11Intellectual Property covenants

 

11.1Preservation of rights

 

The Chargor shall take all necessary action to safeguard and maintain present
and future rights in, or relating to, the Intellectual Property including
(without limitation) by observing all covenants and stipulations relating to
those rights, and by paying all applicable renewal fees, licence fees and other
outgoings.

 

11.2Registration of Intellectual Property

 

The Chargor shall use all reasonable efforts to register applications for the
registration of any Intellectual Property, and shall keep the Lender informed of
all matters relating to each such registration.

 

11.3Maintenance of Intellectual Property

 

The Chargor shall not permit any Intellectual Property to be abandoned,
cancelled or to lapse.

 

12Powers of the Lender

 

12.1Power to remedy

 

12.1.1The Lender shall be entitled (but shall not be obliged) to remedy, at any
time, a breach by the Chargor of any of its obligations contained in this deed.

 

12.1.2The Chargor irrevocably authorises the Lender and its agents to do all
things that are necessary or desirable for that purpose.

 

12.1.3Any monies expended by the Lender in remedying a breach by the Chargor of
its obligations contained in this deed shall be reimbursed by the Chargor to the
Lender on a full indemnity basis and shall carry interest in accordance with
clause 19.1.

 

12.2Exercise of rights

 

12.2.1The rights of the Lender under clause 12.1 are without prejudice to any
other rights of the Lender under this deed.

 

12.2.2The exercise of any rights of the Lender under this deed shall not make
the Lender liable to account as a mortgagee in possession.

 



33

 

 

12.3Power to dispose of chattels

 

12.3.1At any time after the security constituted by this deed has become
enforceable, the Lender or any Receiver may, as agent for the Chargor, dispose
of any chattels or produce found on any Property.

 

12.3.2Without prejudice to any obligation to account for the proceeds of any
disposal made under clause 12.3.1, the Chargor shall indemnify the Lender and
any Receiver against any liability arising from any disposal made under clause
12.3.1.

 

12.4Lender has Receiver's powers

 

To the extent permitted by law, any right, power or discretion conferred by this
deed on a Receiver may, after the security constituted by this deed has become
enforceable, be exercised by the Lender in relation to any of the Secured Assets
whether or not it has taken possession of any Secured Assets and without first
appointing a Receiver or notwithstanding the appointment of a Receiver.

 

12.5Conversion of currency

 

12.5.1For the purpose of, or pending the discharge of, any of the Secured
Liabilities, the Lender may convert any monies received, recovered or realised
by it under this deed (including the proceeds of any previous conversion under
this clause 12.5) from their existing currencies of denomination into any other
currencies of denomination that the Lender may think fit.

 

12.5.2Any such conversion shall be effected at the then prevailing spot selling
rate of exchange, as determined by the Lender, for such other currency against
the existing currency.

 

12.5.3Each reference in this clause 12.5 to a currency extends to funds of that
currency and, for the avoidance of doubt, funds of one currency may be converted
into different funds of the same currency.

 



34

 

 

12.6New accounts

 

12.6.1If the Lender receives, or is deemed to have received, notice of any
subsequent Security Interest, or other interest, affecting all or part of the
Secured Assets, the Lender may open a new account for the Chargor in the
Lender's books. Without prejudice to the Lender's right to combine accounts, no
money paid to the credit of the Chargor in any such new account shall be
appropriated towards, or have the effect of discharging, any part of the Secured
Liabilities.

 

12.6.2If the Lender does not open a new account immediately on receipt of the
notice, or deemed notice, under clause 12.6.1, then, unless the Lender gives
express written notice to the contrary to the Chargor, all payments made by the
Chargor to the Lender shall be treated as having been credited to a new account
of the Chargor and not as having been applied in reduction of the Secured
Liabilities, as from the time of receipt or deemed receipt of the relevant
notice by the Lender.

 

12.7Indulgence

 

The Lender may, at its discretion, grant time or other indulgence, or make any
other arrangement, variation or release with any person not being a party to
this deed (whether or not any such person is jointly liable with the Chargor) in
respect of any of the Secured Liabilities, or of any other security for them
without prejudice either to this deed or to the liability of the Chargor for the
Secured Liabilities.

 

12.8Appointment of an Administrator

 

12.8.1The Lender may, without notice to the Chargor, appoint any one or more
persons to be an Administrator of the Chargor pursuant to Paragraph 14 of
Schedule B1 of the Insolvency Act 1986 if the security constituted by this deed
becomes enforceable.

 

12.8.2Any appointment under this clause 12.8 shall:

 

(a)be in writing signed by a duly authorised signatory of the Lender; and

 

(b)take effect, in accordance with paragraph 19 of Schedule B1 of the Insolvency
Act 1986.

 

12.8.3The Lender may apply to the court for an order removing an Administrator
from office and may by notice in writing in accordance with this clause 12.8
appoint a replacement for any Administrator who has died, resigned, been removed
or who has vacated office upon ceasing to be qualified.

 



35

 

 

13When security becomes enforceable

 

13.1Security becomes enforceable on Event of Default

 

The security constituted by this deed shall become immediately enforceable if an
Event of Default occurs.

 

13.2Discretion

 

After the security constituted by this deed has become enforceable, the Lender
may, in its absolute discretion, enforce all or any part of that security at the
times, in the manner and on the terms it thinks fit, and take possession of and
hold or dispose of all or any part of the Secured Assets.

 

14Enforcement of security

 

14.1Enforcement powers

 

14.1.1For the purposes of all powers implied by statute, the Secured Liabilities
are deemed to have become due and payable on the date of this deed.

 

14.1.2The power of sale and other powers conferred by section 101 of the LPA
1925 (as varied or extended by this

 

14.1.3The power of sale and other powers conferred by section 101 of the LPA
1925 (as varied or extended by this deed) shall arise on and be immediately
exercisable at any time after the execution of this deed the security
constituted by this deed has become enforceable under clause 13.1.

 

14.1.4Section 103 of the LPA 1925 does not apply to the security constituted by
this deed.

 



36

 

 

14.2Extension of statutory powers of leasing

 

The statutory powers of leasing and accepting surrenders conferred on mortgagees
under the LPA 1925 and by any other statute are extended so as to authorise the
Lender and any Receiver, at any time after the security constituted by this deed
has become enforceable, whether in its own name or in that of the Chargor, to:

 

14.2.1grant a lease or agreement to lease;

 

14.2.2accept surrenders of leases; or

 

14.2.3grant any option of the whole or any part of the Secured Assets with
whatever rights relating to other parts of it,

 

whether or not at a premium and containing such covenants on the part of the
Chargor, and on such terms and conditions (including the payment of money to a
lessee or tenant on a surrender) as the Lender or Receiver thinks fit without
the need to comply with any of the restrictions imposed by sections 99 and 100
of the LPA 1925.

 

14.3Access on enforcement

 

14.3.1At any time after the Lender has demanded payment of the Secured
Liabilities or if the Chargor defaults in the performance of its obligations
under this deed or the Loan Agreement, the Chargor will allow the Lender or its
Receiver, without further notice or demand, immediately to exercise all its
rights, powers and remedies in particular (and without limitation) to take
possession of any Secured Asset and for that purpose to enter on any premises
where a Secured Asset is situated (or where the Lender or a Receiver reasonably
believes a Secured Asset to be situated) without incurring any liability to the
Chargor for, or by any reason of, that entry.

 

14.3.2At all times, the Chargor must allow the Lender or its Receiver access to
any premises for the purpose of clause 14.3.1 (including obtaining any necessary
consents or permits of other persons) and ensure that its employees and officers
do the same.

 



37

 

 

14.4Prior Security

 

At any time after the security constituted by this deed has become enforceable,
or after any powers conferred by any Security Interest having priority to this
deed shall have become exercisable, the Lender may:

 

14.4.1redeem that or any other prior Security Interest;

 

14.4.2procure the transfer of that Security Interest to it; and

 

14.4.3settle and pass any account of the holder of any prior Security Interest.

 

Any accounts so settled and passed shall be, in the absence of any manifest
error, conclusive and binding on the Chargor. All monies paid by the Lender to
an encumbrancer in settlement of any of those accounts shall, as from its
payment by the Lender, be due from the Chargor to the Lender on current account
and shall bear interest at the default rate of interest specified in the Loan
Agreement and be secured as part of the Secured Liabilities.

 

14.5Protection of third parties

 

No purchaser, mortgagee or other person dealing with the Lender, any Receiver or
Delegate shall be concerned to enquire:

 

14.5.1whether any of the Secured Liabilities have become due or payable, or
remain unpaid or undischarged;

 

14.5.2whether any power the Lender, a Receiver or Delegate is purporting to
exercise has become exercisable or is properly exercisable; or

 

14.5.3how any money paid to the Lender, any Receiver or any Delegate is to be
applied.

 

14.6Privileges

 

Each Receiver and the Lender is entitled to all the rights, powers, privileges
and immunities conferred by the LPA 1925 on mortgagees and receivers.

 



38

 

 

14.7No liability as mortgagee in possession

 

Neither the Lender, any Receiver, any Delegate nor any Administrator shall be
liable, by reason of entering into possession of a Secured Asset or for any
other reason, to account as mortgagee in possession in respect of all or any of
the Secured Assets, nor shall any of them be liable for any loss on realisation
of, or for any act, neglect or default of any nature in connection with, all or
any of the Secured Assets for which a mortgagee in possession might be liable as
such.

 

14.8Conclusive discharge to purchasers

 

The receipt of the Lender or any Receiver or Delegate shall be a conclusive
discharge to a purchaser and, in making any sale or other disposal of any of the
Secured Assets or in making any acquisition in the exercise of their respective
powers, the Lender, every Receiver and Delegate may do so for any consideration,
in any manner and on any terms that it or he thinks fit.

 

14.9Right of appropriation

 

14.9.1To the extent that:

 

(a)the Secured Assets constitute Financial Collateral; and

 

(b)this deed and the obligations of the Chargor under it constitute a Security
Financial Collateral Arrangement,

 

the Lender shall have the right, at any time after the security constituted by
this deed has become enforceable, to appropriate all or any of those Secured
Assets in or towards the payment or discharge of the Secured Liabilities in any
order that the Lender may, in its absolute discretion, determine.

 

14.9.2The value of any Secured Assets appropriated in accordance with this
clause shall be:

 

(a)in the case of cash, the amount standing to the credit of each of the
Chargor's accounts with any bank, financial institution or other person,
together with all interest accrued but unposted, at the time the right of
appropriation is exercised; and

 



39

 

 

(b)in the case of Investments, the price of those Investments at the time the
right of appropriation is exercised as listed on any recognised market index, or
determined by any other method that the Lender may select (including independent
valuation).

 

14.9.3The Chargor agrees that the methods of valuation provided for in this
clause are commercially reasonable for the purposes of the Financial Collateral
Regulations.

 

15Receiver

 

15.1Appointment

 

At any time after the security constituted by this deed has become enforceable,
or at the request of the Chargor, the Lender may, without further notice,
appoint by way of deed, or otherwise in writing, any one or more persons to be a
Receiver of all or any part of the Secured Assets.

 

15.2Removal

 

The Lender may, without further notice (subject to section 45 of the Insolvency
Act 1986 in the case of an administrative receiver), from time to time, by way
of deed, or otherwise in writing, remove any Receiver appointed by it and may,
whenever it thinks fit, appoint a new Receiver in the place of any Receiver
whose appointment may for any reason have terminated.

 

15.3Remuneration

 

The Lender may fix the remuneration of any Receiver appointed by it without the
restrictions contained in section 109 of the LPA 1925, and the remuneration of
the Receiver shall be a debt secured by this deed, to the extent not otherwise
discharged.

 



40

 

 

15.4Power of appointment additional to statutory powers

 

The power to appoint a Receiver conferred by this deed shall be in addition to
all statutory and other powers of the Lender under the Insolvency Act 1986, the
LPA 1925 or otherwise, and shall be exercisable without the restrictions
contained in sections 103 and 109 of the LPA 1925 or otherwise.

 

15.5Power of appointment exercisable despite prior appointments

 

The power to appoint a Receiver (whether conferred by this deed or by statute)
shall be, and remain, exercisable by the Lender despite any prior appointment in
respect of all or any part of the Secured Assets.

 

15.6Agent of the Chargor

 

Any Receiver appointed by the Lender under this deed shall be the agent of the
Chargor and the Chargor shall be solely responsible for the contracts,
engagements, acts, omissions, defaults, losses and remuneration of that Receiver
and for liabilities incurred by that Receiver. The agency of each Receiver shall
continue until the Chargor goes into liquidation and after that the Receiver
shall act as principal and shall not become the agent of the Lender.

 

16Powers of Receiver

 

16.1General

 

16.1.1Any Receiver appointed by the Lender under this deed shall, in addition to
the powers conferred on it by statute, have the powers set out in clause 16.2 to
clause 16.23.

 

16.1.2If there is more than one Receiver holding office at the same time, each
Receiver may (unless the document appointing it states otherwise) exercise all
of the powers conferred on a Receiver under this deed individually and to the
exclusion of any other Receiver.

 

16.1.3Any exercise by a Receiver of any of the powers given by clause 16 may be
on behalf of the Chargor, the directors of the Chargor (in the case of the power
contained in clause 16.16) or itself.

 



41

 

 

16.2Repair and develop Properties

 

A Receiver may undertake or complete any works of repair, building or
development on the Properties and may apply for and maintain any planning
permission, development consent, building regulation approval or any other
permission, consent or licence to carry out any of the same.

 

16.3Surrender leases

 

A Receiver may grant, or accept surrenders of, any leases or tenancies affecting
any Property and may grant any other interest or right over any Property on any
terms, and subject to any conditions, that it thinks fit.

 

16.4Employ personnel and advisors

 

A Receiver may provide services and employ, or engage any managers, officers,
servants, contractors, workmen, agents, other personnel and professional
advisers on any terms, and subject to any conditions, that it thinks fit. A
Receiver may discharge any such person or any such person appointed by the
Chargor.

 

16.5Make VAT elections

 

A Receiver may make, exercise or revoke any value added tax option to tax as it
thinks fit.

 

16.6Remuneration

 

A Receiver may charge and receive any sum by way of remuneration (in addition to
all costs, charges and expenses incurred by it) that the Lender may prescribe or
agree with it.

 

16.7Realise Secured Assets

 

A Receiver may collect and get in the Secured Assets or any part of them in
respect of which it is appointed, and make any demands and take any proceedings
as may seem expedient for that purpose, and take possession of the Secured
Assets with like rights.

 



42

 

 

16.8Manage or reconstruct the Chargor's business

 

A Receiver may carry on, manage, develop, reconstruct, amalgamate or diversify
or concur in carrying on, managing, developing, reconstructing, amalgamating or
diversifying the business of the Chargor.

 

16.9Dispose of Secured Assets

 

A Receiver may sell, exchange, convert into money and realise all or any of the
Secured Assets in respect of which it is appointed in any manner (including,
without limitation, by public auction or private sale) and generally on any
terms and conditions as it thinks fit. Any sale may be for any consideration
that the Receiver thinks fit and a Receiver may promote, or concur in promoting,
a company to purchase the Secured Assets to be sold.

 

16.10Sever fixtures and fittings

 

A Receiver may sever and sell separately any fixtures or fittings from any
Property without the consent of the Chargor.

 

16.11Sell Book Debts

 

A Receiver may sell and assign all or any of the Book Debts in respect of which
it is appointed in any manner, and generally on any terms and conditions, that
it thinks fit.

 

16.12Valid receipts

 

A Receiver may give valid receipt for all monies and execute all assurances and
things that may be proper or desirable for realising any of the Secured Assets.

 

16.13Make settlements

 

A Receiver may make any arrangement, settlement or compromise between the
Chargor and any other person that it may think expedient.

 



43

 

 

16.14Bring proceedings

 

A Receiver may bring, prosecute, enforce, defend and abandon all actions, suits
and proceedings in relation to any of the Secured Assets as it thinks fit.

 

16.15Improve the Equipment

 

A Receiver may make substitutions of, or improvements to, the Equipment as it
may think expedient.

 

16.16Make calls on Chargor members

 

A Receiver may make calls conditionally or unconditionally on the members of the
Chargor in respect of uncalled capital with (for that purpose and for the
purpose of enforcing payments of any calls so made) the same powers as are
conferred by the articles of association of the Chargor on its directors in
respect of calls authorised to be made by them.

 

16.17Insure

 

A Receiver may, if it thinks fit, but without prejudice to the indemnity in
clause 19, effect with any insurer any policy of insurance either in lieu or
satisfaction of, or in addition to, the insurance required to be maintained by
the Chargor under this deed.

 

16.18Powers under the LPA 1925

 

A Receiver may exercise all powers provided for in the LPA 1925 in the same way
as if it had been duly appointed under the LPA 1925, and exercise all powers
provided for an administrative receiver in Schedule 1 to the Insolvency Act
1986.

 

16.19Borrow

 

A Receiver may, for any of the purposes authorised by this clause 16, raise
money by borrowing from the Lender (or from any other person) either unsecured
or on the security of all or any of the Secured Assets in respect of which it is
appointed on any terms that it thinks fit (including, if the Lender consents,
terms under which that security ranks in priority to this deed).

 



44

 

 

16.20Redeem prior Security

 

A Receiver may redeem any prior Security Interest and settle and pass the
accounts to which the Security Interest relates. Any accounts so settled and
passed shall be, in the absence of any manifest error, conclusive and binding on
the Chargor, and the monies so paid shall be deemed to be an expense properly
incurred by the Receiver.

 

16.21Delegation

 

A Receiver may delegate his powers in accordance with this deed.

 

16.22Absolute beneficial owner

 

A Receiver may, in relation to any of the Secured Assets, exercise all powers,
authorisations and rights it would be capable of exercising, and do all those
acts and things, as an absolute beneficial owner could exercise or do in the
ownership and management of the Secured Assets or any part of the Secured
Assets.

 

16.23Incidental powers

 

A Receiver may do any other acts and things that it:

 

16.23.1may consider desirable or necessary for realising any of the Secured
Assets;

 

16.23.2may consider incidental or conducive to any of the rights or powers
conferred on a Receiver under or by virtue of this deed or law; and

 

16.23.3lawfully may or can do as agent for the Chargor.

 



45

 

 

17Delegation

 

17.1Delegation

 

The Lender or any Receiver may delegate (either generally or specifically) by
power of attorney or in any other manner to any person any right, power,
authority or discretion conferred on it by this deed (including the power of
attorney granted under clause 21.1).

 

17.2Terms

 

The Lender and each Receiver may make a delegation on the terms and conditions
(including the power to sub-delegate) that it thinks fit.

 

17.3Liability

 

Neither the Lender nor any Receiver shall be in any way liable or responsible to
the Chargor for any loss or liability arising from any act, default, omission or
misconduct on the part of any Delegate.

 

18Application of proceeds

 

18.1Order of application of proceeds

 

All monies received by the Lender, a Receiver or a Delegate pursuant to this
deed, after the security constituted by this deed has become enforceable, shall
(subject to the claims of any person having prior rights and by way of variation
of the LPA 1925) be applied in the following order of priority:

 

18.1.1in or towards payment of or provision for all costs, charges and expenses
incurred by or on behalf of the Lender (and any Receiver, Delegate, attorney or
agent appointed by it) under or in connection with this deed, and of all
remuneration due to any Receiver under or in connection with this deed;

 

18.1.2in or towards payment of or provision for the Secured Liabilities in any
order and manner that the Lender determines in accordance with the provisions of
the Loan Agreement; and

 

18.1.3in payment of the surplus (if any) to the Chargor or other person entitled
to it.

 

18.2Appropriation

 

Neither the Lender, any Receiver nor any Delegate shall be bound (whether by
virtue of section 109(8) of the LPA 1925, which is varied accordingly, or
otherwise) to pay or appropriate any receipt or payment first towards interest
rather than principal or otherwise in any particular order between any of the
Secured Liabilities.

 



46

 

 

18.3Suspense account

 

All monies received by the Lender, a Receiver or a Delegate under this deed:

 

18.3.1may, at the discretion of the Lender, Receiver or Delegate, be credited to
any suspense or securities realised account;

 

18.3.2shall bear interest, if any, at the rate agreed in writing between the
Lender and the Chargor; and

 

18.3.3may be held in that account for so long as the Lender, Receiver or
Delegate thinks fit.

 

19Costs and indemnity

 

19.1Costs

 

The Chargor shall pay to, or reimburse, the Lender and any Receiver on demand,
on a full indemnity basis, all costs, charges, expenses, taxes and liabilities
of any kind (including, without limitation, legal, printing and out-of-pocket
expenses) incurred by the Lender, any Receiver or any Delegate in connection
with:

 

19.1.1taking, holding, protecting, perfecting, preserving or enforcing (or
attempting to do so) any of the Lender's, a Receiver's or a Delegate's rights
under this deed; or

 

19.1.2taking proceedings for, or recovering, any of the Secured Liabilities,

 

together with interest, which shall accrue and be payable (without the need for
any demand for payment being made) from the date on which the relevant cost or
expense arose until full discharge of that cost or expense (whether before or
after judgment, liquidation, winding up or administration of the Chargor) at the
rate and in the manner specified in the Loan Agreement.

 



47

 

 

19.2Indemnity

 

The Chargor shall indemnify the Lender, each Receiver and each Delegate, and
their respective employees and agents against all liabilities, costs, expenses,
damages and losses (including but not limited to any direct, indirect or
consequential losses, loss of profit, loss of reputation and all interest,
penalties and legal costs (calculated on a full indemnity basis) and all other
professional costs and expenses) suffered or incurred by any of them arising out
of or in connection with:

 

19.2.1the exercise or purported exercise of any of the rights, powers,
authorities or discretions vested in them under this deed or by law in respect
of the Secured Assets;

 

19.2.2taking, holding, protecting, perfecting, preserving or enforcing (or
attempting to do so) the security constituted by this deed; or

 

19.2.3any default or delay by the Chargor in performing any of its obligations
under this deed.

 

Any past or present employee or agent may enforce the terms of this clause 19.2
subject to and in accordance with the provisions of the Contracts (Rights of
Third Parties) Act 1999.

 

20Further assurance

 

20.1Further assurance

 

20.2The Chargor shall, at its own expense, take whatever action the Lender or
any Receiver may reasonably require for:

 

20.2.1creating, perfecting or protecting the security intended to be created by
this deed;

 

20.2.2facilitating the realisation of any Secured Asset; or

 

20.2.3facilitating the exercise of any right, power, authority or discretion
exercisable by the Lender or any Receiver in respect of any Secured Asset,

 



48

 

 

20.3including, without limitation (if the Lender or Receiver thinks it
expedient) the execution of any transfer, conveyance, assignment or assurance of
all or any of the assets forming part of (or intended to form part of) the
Secured Assets (whether to the Lender or to its nominee) and the giving of any
notice, order or direction and the making of any registration.

 

21Power of attorney

 

21.1Appointment of attorneys

 

By way of security, the Chargor irrevocably appoints the Lender, every Receiver
and every Delegate separately to be the attorney of the Chargor and, in its
name, on its behalf and as its act and deed, to execute any documents and do any
acts and things that:

 

21.1.1the Chargor is required to execute and do under this deed; or

 

21.1.2any attorney deems proper or desirable in exercising any of the rights,
powers, authorities and discretions conferred by this deed or by law on the
Lender, any Receiver or any Delegate.

 

21.2Ratification of acts of attorneys

 

The Chargor ratifies and confirms, and agrees to ratify and confirm, anything
that any of its attorneys may do in the proper and lawful exercise, or purported
exercise, of all or any of the rights, powers, authorities and discretions
referred to in clause 21.1.

 

22Release

 

22.1Subject to clause 29.3, on the expiry of the Security Period (but not
otherwise), the Lender shall, at the request and cost of the Chargor, take
whatever action is necessary to:

 

22.1.1release the Secured Assets from the security constituted by this deed; and

 

22.1.2reassign the Secured Assets to the Chargor.

 



49

 

 

23Assignment and transfer

 

23.1Assignment by Lender

 

23.1.1At any time, without the consent of the Chargor but subject to the terms
of the Loan Agreement, the Lender may assign or transfer the whole or any part
of the Lender’s rights and / or obligations under this deed to any person.

 

23.1.2The Lender may disclose to any actual or proposed assignee or transferee
any information about the Chargor, the Secured Assets and this deed that the
Lender considers appropriate.

 

23.2Assignment by Chargor

 

The Chargor may not assign any of its rights, or transfer any of its
obligations, under this deed, or enter into any transaction that would result in
any of those rights or obligations passing to another person.

 

24SET-OFF

 

24.1Lender's right of set-off

 

The Lender may at any time set off any liability of the Chargor to the Lender
against any liability of the Lender to the Chargor, whether either liability is
present or future, liquidated or unliquidated, and whether or not either
liability arises under this deed. If the liabilities to be set off are expressed
in different currencies, the Lender may convert either liability at a market
rate of exchange for the purpose of set-off. Any exercise by the Lender of its
rights under this clause 24.1 shall not limit or affect any other rights or
remedies available to it under this deed or otherwise.

 

24.2No obligation to set off

 

The Lender is not obliged to exercise its rights under clause 24.1. If, however,
it does exercise those rights it must promptly notify the Chargor of the set-off
that has been made.

 



50

 

 

24.3Chargor’s waiver of set-off

 

The Chargor waives any present or future right of set-off it may have in respect
of the Secured Liabilities (including sums payable by the Chargor under this
deed).

 

24.4Exclusion of Chargor’s right of set-off

 

All payments made by the Chargor to the Lender under this deed shall be made
without any set-off, counterclaim, deduction or withholding (other than any
deduction or withholding of tax as required by law).

 

25Amendments, waivers and consents

 

25.1Amendments

 

No amendment of this deed shall be effective unless it is in writing and signed
by, or on behalf of, each party (or its authorised representative).

 

25.2Waivers and consents

 

25.2.1A waiver of any right or remedy under this deed or by law, or any consent
given under this deed, is only effective if given in writing by the waiving or
consenting party and shall not be deemed a waiver of any other breach or
default. It only applies in the circumstances for which it is given and shall
not prevent the party giving it from subsequently relying on the relevant
provision.

 

25.2.2A failure to exercise, or a delay in exercising, any right or remedy
provided under this deed or by law shall not constitute a waiver of that or any
other right or remedy, prevent or restrict any further exercise of that or any
other right or remedy or constitute an election to affirm this deed. No single
or partial exercise of any right or remedy provided under this deed or by law
shall prevent or restrict the further exercise of that or any other right or
remedy. No election to affirm this deed by the Lender shall be effective unless
it is in writing.

 

25.3Rights and remedies

 

The rights and remedies provided under this deed are cumulative and are in
addition to, and not exclusive of, any rights and remedies provided by law.

 



51

 

 

26Severance

 

If any provision (or part of a provision) of this deed is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision (or part of a provision) shall be deemed
deleted. Any modification to or deletion of a provision (or part of a provision)
under this clause shall not affect the legality, validity and enforceability of
the rest of this deed.

 

27counterparts

 

Counterparts

 

This deed may be executed in any number of counterparts, each of which when
executed and delivered shall constitute a duplicate original, but all the
counterparts shall together constitute one deed.

 

28third party rights

 

A person who is not a party to this deed shall not have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce, or enjoy the benefit
of, any term of this deed. This does not affect any right or remedy of a third
party that exists, or is available, apart from that Act.

 

29Further provisions

 

29.1Independent security

 

The security constituted by this deed shall be in addition to, and independent
of, any other security or guarantee that the Lender may hold for any of the
Secured Liabilities at any time. No prior security held by the Lender over the
whole or any part of the Secured Assets shall merge in the security created by
this deed.

 



52

 

 

29.2Continuing security

 

The security constituted by this deed shall remain in full force and effect as a
continuing security for the Secured Liabilities, despite any settlement of
account, or intermediate payment, or other matter or thing, unless and until the
Lender discharges this deed in writing.

 

29.3Discharge conditional

 

Any release, discharge or settlement between the Chargor and the Lender shall be
deemed conditional on no payment or security received by the Lender in respect
of the Secured Liabilities being avoided, reduced or ordered to be refunded
pursuant to any law relating to insolvency, bankruptcy, winding-up,
administration, receivership or otherwise. Despite any such release, discharge
or settlement:

 

29.3.1the Lender or its nominee may retain this deed and the security created by
or pursuant to it, including all certificates and documents relating to the
whole or any part of the Secured Assets, for any period that the Lender deems
necessary to provide the Lender with security against any such avoidance,
reduction or order for refund; and

 

29.3.2the Lender may recover the value or amount of such security or payment
from the Chargor subsequently as if the release, discharge or settlement had not
occurred.

 

29.4Certificates

 

A certificate or determination by the Lender as to any amount for the time being
due to it from the Chargor under this deed shall be, in the absence of any
manifest error, conclusive evidence of the amount due.

 

29.5Consolidation

 

The restriction on the right of consolidation contained in section 93 of the LPA
1925 shall not apply to this deed.

 



53

 

 

29.6Small company moratorium

 

Notwithstanding anything to the contrary in this deed, neither the obtaining of
a moratorium by the Chargor under schedule A1 to the Insolvency Act 1986 nor the
doing of anything by the Chargor with a view to obtaining such a moratorium
(including any preliminary decision or investigation) shall be, or be construed
as:

 

29.6.1an event under this deed which causes any floating charge created by this
deed to crystallise;

 

29.6.2an event under this deed which causes any restriction which would not
otherwise apply to be imposed on the disposal of any property by the Chargor; or

 

29.6.3a ground under this deed for the appointment of a Receiver.

 

30Notices

 

30.1Service

 

Any notice, demand, request or other communication in relation to this deed may
be delivered as follows: (i) by hand or by ordinary pre-paid post to the Chargor
at the address of the Chargor last known to the Lender or to the Lender at the
address stated at the beginning of this deed or such other address as the Lender
may notify to the Chargor for this purpose; or (ii) by fax to a fax number
provided for that purpose by the Chargor to the Lender or by the Lender to the
Chargor; or (iii) by any electronic system used by both the Chargor and the
Lender from time to time and capable of delivering and receiving such
communication by use of access codes provided by the Chargor to the Lender or by
the Lender to the Chargor. Such communication will be deemed to have been
validly given or made when delivered by hand or twenty-four hours after dispatch
by post, fax or other electronic system.

 



54

 

 

31Governing law and jurisdiction

 

31.1Governing law

 

This deed and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including non-contractual disputes or claims)
shall be governed by and construed in accordance with the law of England and
Wales.

 

31.2Jurisdiction

 

The parties to this deed irrevocably agree that, subject as provided below, the
courts of England and Wales shall have exclusive jurisdiction over any dispute
or claim that arises out of, or in connection with, this deed or its subject
matter or formation (including non-contractual disputes or claims). Nothing in
this clause shall limit the right of the Lender to take proceedings against the
Chargor in any other court of competent jurisdiction, nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdictions, whether concurrently or not, to the extent permitted
by the law of that other jurisdiction.

 

31.3Other service

 

The Chargor irrevocably consents to any process in any proceedings under clause
31.2 being served on it in accordance with the provisions of this deed relating
to service of notices. Nothing contained in this deed shall affect the right to
serve process in any other manner permitted by law.

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 



55

 

 

 




EXECUTED as a DEED by                                 (director) for and on
behalf of IORA SOFTWARE LIMITED in the presence of:

)

)

)

 

 

/s/ Mark Thompson

     

Witness signature:

 



/s/ Lesley E. Jones

Witness name (print):

  Lesley E. Jones      

Witness address:

  17 Willowbourne, Fleet, Hampshire, GU51 5AB      



EXECUTED as a DEED by                            (authorised signatory) for and
on behalf of MORIAH SOFTWARE MANAGEMENT LP in the presence of:



)

)

)

)



 

 

 

/s/ Greg Zilberstein

     

Witness signature:

         

Witness name (print):

          Witness address:    

 

 

56



 

 

